Citation Nr: 1047549	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  02-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for valvular heart disease and 
endocarditis, to include as secondary to service-connected right 
ear fungal infection.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1943 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the Veteran's 
claim for service connection for valvular heart disease and 
endocarditis.  

In an August 2003 decision, the Board denied service connection 
for valvular heart disease and endocarditis, to include as 
secondary to service-connected right ear fungal infection.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (CAVC/Court).  In a November 2005 
decision, the CAVC vacated and remanded the claim, stating that 
VA had not fulfilled its duty to assist the Veteran in attempting 
to obtain service medical records.  The case was subsequently 
returned to the Board, and it remanded the claim for the 
additional development laid out in the Court's decision.

In an October 2007 decision, the Board again denied the Veteran's 
claim for service connection for valvular heart disease and 
endocarditis, to include as secondary to service-connected right 
ear fungal infection.  Once again, the Veteran appealed to the 
CAVC.  In an August 2009 Order, the Court granted the VA General 
Counsel's and Appellant's Joint Motion For Remand.  The Board's 
decision was vacated and the Veteran's claim was once again 
remanded to the Board.  The Order called for the claim to be 
remanded so that an attempt could be made to obtain additional 
private medical records and a contemporaneous examination was 
also requested by the Board.  The matter was remanded by the 
Board in December 2009.  The matter has now been returned to the 
Board.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.
REMAND

This case was most recently returned to the Board and then to the 
RO in order that specific records be sought, and if available, 
obtained for review.  If unavailable, the record had to document 
why the records were not available.

Specifically, VA treatment records from 1991 to the present were 
to be obtained, to include specifically, records of a Dr. J. 
Musico who reportedly was the Veteran's treating physician.

In addition, records were to be sought from F. D. McGuire of the 
Menlo Part Medical Group.  Appellant's assistance was to be 
requested so that a release of information form could be 
obtained.

The record fails to reveal that a specific request was made for 
the appropriate VA records.  It appears that only recent records 
were requested.

As to the private records, appellant was sent only a generic 
letter requesting a release for any additional evidence.  There 
was no specific mention of the records for Dr. McGuire, and no 
release was returned.  Where a case is remanded, appellant is 
entitled to essential compliance with the action requested.  
Stegall v. Brown, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should obtain for association with 
the claims folder, all VA treatment records 
from VA Medical Centers in New Jersey.  
Specifically, attention should be paid 
to obtaining the records of treating 
physician J. Musico, M. D., to include 
documents from 1991 to the present day.  
If any of the records have been retired to a 
federal records storage facility, all 
necessary attempts to obtain the records must 
be undertaken.  If it is determined that the 
records are unavailable, the claims file 
should contain documentation of all attempts 
made to obtain the records.

2.  The appellant should be provided with the 
necessary release forms to assist in 
obtaining treatment records dated from 1975 
to the present from F. D. McGuire, M. D.  A 
prior address was the Menlo Park Medical 
Group, Internal Medicine, Gastroenterology, 
and Cardiology, at 111 James Street, in 
Edison, New Jersey 08817.  Appellant must be 
notified that these specific records are to 
be sought.  He should return the release of 
information form to the VA, or should obtain 
the records.  If he or his attorney have a 
more recent address, they are of course free 
to submit the records.  If records are not 
obtained, or cannot be obtained, the claims 
folder should contain documentation of the 
attempts made, and notice should be given to 
the appellant concerning the inability to 
obtain records.

3.  Thereafter, the RO should readjudicate 
the claim with review of any records 
obtained, or other records or argument 
submitted by the Veteran or his attorney.  To 
the extent the benefits sought are not 
granted, appellant and his attorney should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the outcome 
in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



